         Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


SANDRA RODRIGUEZ GUEVARA
c/o 519 H Street NW
Washington, DC 20001

       Plaintiff,

v.                                                       Civil Action No. __________________
KAJ CORPORATION
d/b/a TONY'S BREAKFAST
1387 H Street NE
Washington, DC 20002

KWI HWA CHOE
6526 Mink Hollow Road
Highland, MD 20777

BEOM SEOG CHOE
a/k/a ROBERT CHOE
6526 Mink Hollow Road
Highland, MD 20777

JUSTINE MIRA CHOE
7902 Tysons One Place, Unit 503
McLean, VA 22102

       Defendants.


                                       CO MPL AINT

1.     While Plaintiff worked at Defendants’ restaurant, Defendants failed to pay Plaintiff the

applicable D.C. minimum wage. Defendants also denied Plaintiff overtime wages by paying her

the same regular hourly rate across all hours worked – including overtime hours.
          Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 2 of 11




2.     Plaintiff brings this action against KAJ Corporation, Kwi Hwa Choe, and Justine Mira

Choe (“Defendants”) to recover damages for Defendants’ willful failure to pay minimum and

overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.;

the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C. Code, § 32-1001

et seq.; and the District of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C.

Code § 32-1301 et seq.

                                      Jurisdiction and Venue

3.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.     Venue is proper pursuant to 28 U.S.C. § 1391(b), because a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred in this district.

                                               Parties

5.     Plaintiff Sandra Rodriguez Guevara is an adult resident of Maryland.

6.     Defendant KAJ Corporation is a District of Columbia corporation. It does business as

Tony’s Breakfast. Its principal place of business is located at 1387 H Street NE, Washington, DC

20002. Its registered agent for service of process is DC Registered Agents, 2300 N Street NW,

Suite 300 RLK, Washington, DC 20037.

7.     Defendant Kwi Hwa Choe is an adult resident of Maryland. She resides at 6526 Mink

Hollow Road, Highland, MD 20777. She is an owner and officer of Defendant KAJ Corporation.

She exercises control over the operations of KAJ Corporation — including its pay practices.




                                                   2
           Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 3 of 11




8.       Defendant Beom Seog Choe is an adult resident of Maryland. He is also known as Robert

Choe. He resides at 6526 Mink Hollow Road, Highland, MD 20777. He is an owner and officer

of Defendant KAJ Corporation. He exercises control over the operations of KAJ Corporation —

including its pay practices.

9.       Defendant Justine Mira Choe is an adult resident of Virginia. She resides at 7902 Tysons

One Place, Unit 503, McLean, VA 22102. She is an owner and officer of Defendant KAJ Corpo-

ration. She exercises control over the operations of KAJ Corporation — including its pay prac-

tices.

10.      Defendants Kwi Hwa Choe and Beom Seog Choe are married.

11.      Defendant Justine Mira Choe is the daughter of Defendants Kwi Hwa Choe and Beom

Seog Choe.

                                       Factual Allegations
12.      Defendants own and operate the restaurant Tony’s Breakfast, located at 1387 H Street

NE, Washington, DC 20002.

13.      Plaintiff worked at Tony’s Breakfast from approximately 2006 through approximately

July 22, 2021 — with a leave of absence from approximately April 8, 2021 through approxi-

mately April 13, 2021.

14.      Plaintiff worked at Tony’s Breakfast as a cook.

15.      Plaintiff’s job duties at Tony’s Breakfast primarily consisted of preparing and cooking

food, and cleaning her workstation at the end of each workday.

16.      Plaintiff typically and customarily worked six to seven days per week.

17.      Plaintiff always worked Mondays through Saturdays.

18.      In addition to working Mondays through Saturdays, Plaintiff worked Sundays approxi-

mately two to three times per month.


                                                 3
          Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 4 of 11




19.     When Plaintiff worked six days per week, she worked an average of approximately fifty-

four hours.

20.     When Plaintiff worked seven days per week, she worked an average of approximately

sixty-two and a half hours.

21.     On Monday through Saturday, Plaintiff typically and customarily started work at approx-

imately 5:00 a.m.

22.     On Sundays, Plaintiff typically and customarily started work at approximately 5:30 a.m.

23.     Plaintiff typically and customarily ended work at approximately 2:00 p.m.

24.     At all relevant times, Defendants paid Plaintiff by the hour.

25.     Defendants paid Plaintiff approximately the following hourly rates:

                     Approximate Dates                        Hourly Rate
                 Feb. 01, 2015–May 30, 2016                      $8.00
                 Jun. 01, 2016–May 30, 2017                     $10.00
                 May 30, 2017–Jun. 23, 2018                     $12.00
                  Jun. 24, 2018–Jul. 01, 2018                   $14.00
                 Jul. 02, 2018–Mar. 26, 2021                    $15.00
                 Mar. 27, 2021–Jul. 22, 2021                    $16.00

26.     At all relevant times, Defendants paid Plaintiff in cash.

27.     At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

28.     At all relevant times, Defendants paid Plaintiff the same regular hourly rate across all

hours worked.

29.     At all relevant times, Defendants did not pay Plaintiff overtime wages — or one and one-

half times her regular hourly rate for hours worked in excess of forty in a workweek.

30.     In addition to not paying overtime wages, Defendants did not always pay Plaintiff the

applicable D.C. minimum wage.



                                                  4
         Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 5 of 11




31.    For her work since February 2016, Defendants owe Plaintiff approximately $55,652.00 in

minimum and overtime wages (excluding liquidated damages).

32.    Defendant Kwi Hwa Choe participated in setting the restaurant’s hours of operation.

33.    Defendant Kwi Hwa Choe has participated in decisions to hire employees of Tony’s

Breakfast.

34.    Defendant Kwi Hwa Choe participated in the decision to hire Plaintiff.

35.    Defendant Kwi Hwa Choe participate in the decision to set Plaintiff’s work schedule.

36.    Defendant Kwi Hwa Choe participated in the decision to pay Plaintiff in cash.

37.    Defendant Kwi Hwa Choe participated in the decision to set Plaintiff’s rate of pay.

38.    Defendant Kwi Hwa Choe participated in supervising Plaintiff’s work.

39.    Defendant Beom Seog Choe participated in setting the restaurant’s hours of operation.

40.    Defendant Beom Seog Choe has participated in decisions to hire employees of Tony’s

Breakfast.

41.    Defendant Beom Seog Choe participated in the decision to hire Plaintiff.

42.    Defendant Beom Seog Choe participate in the decision to set Plaintiff’s work schedule.

43.    Defendant Beom Seog Choe participated in the decision to pay Plaintiff in cash.

44.    Defendant Beom Seog Choe participated in the decision to set Plaintiff’s rate of pay.

45.    Defendant Beom Seog Choe participated in supervising Plaintiff’s work.

46.    Defendant Justine Mira Choe has participated in decisions to hire employees of Tony’s

Breakfast.

47.    Defendant Justine Mira Choe participated in the decision to hire Plaintiff.

48.    Defendant Justine Mira Choe participated in the decision to set Plaintiff’s work schedule.

49.    Defendant Justine Mira Choe participated in the decision to pay Plaintiff in cash.




                                                5
          Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 6 of 11




50.    Defendant Justine Mira Choe participated in the decision to set Plaintiff’s rate of pay.

51.    Defendant Justine Mira Choe participated in supervising Plaintiff’s work.

52.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

53.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

54.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

55.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

56.    At all relevant times, Defendants failed to post notice within their restaurant of Plaintiff’s

rights under the FLSA.

57.    At all relevant times, Defendants failed to post notice within their restaurant of Plaintiff’s

rights under the DCMWA and the DCWPCL.

58.    At all relevant times, Defendants failed to provide Plaintiff, at the time of payment, with

an itemized statement showing the (1) date of the wage payment, (2) gross wages paid, (3) de-

ductions from and additions to wages, (4) net wages paid, and (5) hours worked.

59.    Defendants’ failure to provide Plaintiff with an itemized statement at the time of payment

violated the DCMWA and the DCWPCL. See D.C. Code, § 32-1008 (b) (DCMWA); D.C. Code

§ 32-1306(e) (DCWPCL).

60.    At all relevant times, Defendants failed to furnish Plaintiff with written notice of the fol-

lowing: (1) the name of the employer, (2) the employer’s physical address, (3) the Plaintiff’s tel-

ephone number, (4) the Plaintiff’s rate of pay and the basis of that rate, (5) the Plaintiff’s regular

payday.

61.    Defendants’ failure to furnish Plaintiff with written notice violated the DCMWA. See

D.C. Code, § 32-1008(c).




                                                  6
          Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 7 of 11




62.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times her regular rate for all hours worked in excess of forty hours in any

one workweek.

63.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable D.C. minimum wage.

64.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to her.

65.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

66.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

67.    At all relevant times, Defendants had employees who handled food products, such as

pork, chicken, eggs, or vegetables, that had been raised, produced, or grown outside of the Dis-

trict of Columbia.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
68.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

69.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

70.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.




                                                 7
          Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 8 of 11




71.     Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times her regular hourly rate for hours worked in excess of forty hours in any one work-

week.

72.     Defendants’ violations of the FLSA were willful.

73.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, court costs, interest, and any other relief deemed appropriate by the Court.

                                            COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA
74.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

75.     Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

76.     The DCMWA required that employers pay non-exempt employees at least $9.50 per hour

from July 1, 2014 through June 30, 2015, $10.50 per hour from July 1, 2015 through June 30,

2016, $11.50 per hour from July 1, 2016 through June 30, 2017, $12.50 per hour from July 1,

2017 through June 30, 2018, $13.25 per hour from July 1, 2018 through June 30, 2019, $14.00

per hour from July 1, 2019 through June 30, 2020, $15.00 from July 1, 2020 through June 30,

2021, and $15.20 through the present. D.C. Code § 32-1003(a).

77.     The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

78.     Defendants violated the DCMWA by knowingly failing to pay the required minimum

wage to Plaintiff.




                                                  8
         Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 9 of 11




79.    Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times her regular hourly rate for hours worked in excess of forty hours in any one

workweek.

80.    Defendants’ violations of the DCMWA were willful.

81.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an amount equal to three times the unpaid minimum and over-

time wages as liquidated damages, reasonable attorney’s fees and expenses, court costs, interest,

and any other relief deemed appropriate by the Court.

                                          COUNT III
                   FAILURE TO PAY WAGES UNDER THE DCWPCL

82.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

83.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1B).

84.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

85.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

86.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

87.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including minimum and overtime wages.

88.    Defendants’ violations of the DCWPCL were willful.




                                                 9
         Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 10 of 11




89.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, court costs, interest, and any other relief deemed appropri-

ate by the Court. See Sivaraman v. Guizzetti & Assocs., 228 A.3d 1066, 1072 (D.C. 2020)

(“[T]reble damages are mandatory, not discretionary, if requested.”); Martinez v. Asian 328,

LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016) (“[T]he liquidated-damages provision of the

DCWPCL awards treble damages as liquidated damages in addition to the actual damages in the

form of unpaid wages.”).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount $227,374.20 and grant

the following relief:

       a.       Award Plaintiff $222,608.00, consisting of the following overlapping elements:

              i.        unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid D.C. minimum and overtime wages, plus three times the amount of

                        unpaid wages as liquidated damages, pursuant to the DCMWA, D.C. Code

                        § 32-1012;

            iii.        unpaid wages, plus three times the amount of unpaid wages as liquidated

                        damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                        1308;

       b.       Award Plaintiff pre-judgment and post-judgment interest as permitted by law;




                                                10
         Case 1:21-cv-02103-TSC Document 1 Filed 08/05/21 Page 11 of 11




       c.        Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

       proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

       to account for the current market hourly rates for attorney’s services, pursuant to the

       DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $4,364.20);

       d.        Award Plaintiff court costs (currently, $402.00); and

       e.        Award any additional relief the Court deems just.



August 5, 2021                                 Respectfully submitted,

                                               DCWAGELAW
                                               By: /s/ Justin Zelikovitz
                                               JUSTIN ZELIKOVITZ, #986001
                                               519 H Street NW
                                               Washington, DC 20001
                                               Phone: (202) 803-6083
                                               Fax: (202) 683-6102
                                               justin@dcwagelaw.com

                                               Counsel for Plaintiff




                                                 11
